Citation Nr: 0818068	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-28 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for nocturnal myoclonus, to 
include as secondary to service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to November 
1976, and from November 1990 to May 1991.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a  February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which declined to reopen the veteran's 
previously denied claim for service connection for nocturnal 
myoclonus.  In September 2007, the Board reopened and 
remanded the claim to the RO for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's nocturnal myoclonus was incurred in or aggravated 
by his active service, or that any nocturnal myoclonus is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for nocturnal myoclonus, also claimed as 
secondary to service-connected fibromyalgia, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In December 1999 and October 2001, prior to the initial 
adjudication of the claim, and in July 2003, after the 
initial adjudication of the claim, the veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claim.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to obtain review his claim  and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in October 2007 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested.  VA has 
obtained service medical records from the veteran's second 
period of service, but has been unable to locate service 
medical records that pertain to his first period of service.  
However, in February 2003 the veteran indicated that his 
claim was based on his Gulf War period of service, that VA 
had the evidence relevant to this period of service, and 
requested that his claim be decided based upon the evidence 
of record.  The Board is aware that in such a situation it 
has a heightened duty to assist a claimant in developing his 
or her claim.  This duty includes the search for alternate 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider resolving benefit of the doubt in favor of 
the claimant.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's 
analysis herein has been undertaken with this heightened duty 
in mind.

Further, VA medical examinations pertinent to the claims were 
obtained in February 2005 and October 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for nocturnal myoclonus.

The veteran claims that his nocturnal myoclonus began during 
his active service in 1991.

The veteran's service medical records include examination 
reports dated in August 1988, May 1991, May 1991, which 
reflect normal neurologic evaluations.  The April 1991 
separation examination report also reflects a normal 
neurologic evaluation.

VA medical records reflect that the veteran underwent a sleep 
study in September 2000.  At that time, the leg myoclonus or 
PLMS (periodic leg movement syndrome) index was 17.  A March 
2002 report shows that he had received treatment for 
myoclonus for over two years.  In January 2004, the veteran 
was diagnosed with fibromyalgia.  In February 2004, he 
underwent another sleep study for PLMS.

The veteran underwent a VA fibromyalgia examination in 
February 2005.  In January 2004, he had a PLMS index of 20 
and complained that the myoclonus was getting worse.  The 
examiner reviewed an article which stated that fibromyalgia 
is usually accompanied by other manifestations including 
myoclonus, sleep disorder, fatigue, and diffuse pain, and may 
also be observed in some patients with sleep apnea and 
restless leg syndrome.  Another article stated that the 
etiology of nocturnal leg cramps, night starts, and nocturnal 
myoclonus is most commonly associated with structural 
disorders of leg positioning or related to extracellular 
fluid volume depletion and electrolyte disturbances, 
structural disorders, family history, prolonged sitting or 
kneeling or working on concrete flooring, or neurologic 
disorders.  The examiner opined that myoclonus is commonly 
associated with fibromyalgia and that it seemed less likely 
than not due solely to fibromyalgia.

Pursuant to the Board's September 2007 remand, the veteran 
underwent a VA examination in November 2007 for an opinion as 
to whether it was at least as likely as not that the 
veteran's nocturnal myoclonus was aggravated by his service-
connected fibromyalgia.  It was noted that prior sleep 
studies performed at VA revealed abnormal PLMS events or 
nocturnal myoclonus.  Other factors disturbing his sleep 
included pain and stiffness which worsened with prolonged 
activity.  Transient movement was said to provide some 
temporary benefit.  A physical examination was negative for 
evidence of synovitis, deformities, or evident loss of range 
of motion.  His condition was diagnosed as fibromyalgia 
syndrome and PLMS.  With regard to whether nocturnal 
myoclonus was aggravated by the veteran's service-connected 
fibromyalgia, the examiner opined that PLMS is often one of 
the components of fibromyalgia as in this case.  He stated 
that fibromyalgia may develop over a period of time and that 
some of its individual components may precede the full blown 
syndrome which leads to its diagnosis.  The symptoms and 
signs that constitute fibromyalgia may differ between 
individuals and may manifest at different rates, and may very 
in intensity.  The examiner further opined that PLMS was more 
likely to be a factor in driving the symptomatology of 
fibromyalgia than the converse.  The rationale provided was 
that events which worsen sleep and fatigue, such as PLMS, are 
more likely to have an impact on the individual's ability to 
tolerate pain which would inevitably affect the severity of 
pain as a whole.  The examiner opined that it was more likely 
than not that PLMS was a significant aggravating factor of 
the fibromyalgia.  In other words, the examiner found that 
the veteran's fibromyalgia was aggravated by his PLMS as 
opposed to finding that his PLMS was aggravated by his 
fibromyalgia.

In support of his claim the veteran submitted a medical 
article from the National Association for Alternative 
Medicine which states that sleep myoclonus or restless leg 
syndrome is a disorder sometimes reported by fibromyalgia 
patients.  A medical article or treatise can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999).; Sacks v. West, 101 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, the medical article submitted by the veteran was not 
accompanied by the opinion of any medical expert relating 
that his nocturnal myoclonus was incurred in aggravated by 
his service or service-connected fibromyalgia.  Thus, the 
medical article submitted by the veteran is insufficient to 
establish the required medical nexus opinion for causation.  
In fact, a physician who reviewed the article opined that 
myoclonus is commonly associated with fibromyalgia and that 
it seemed less likely than not due solely to fibromyalgia.

The veteran's post-service medical records are negative for a 
diagnosis of nocturnal myoclonus or PLMS until many years 
after separation from active service.  In addition, while the 
competent medical evidence shows that the veteran now suffers 
from nocturnal myoclonus, the evidence does not show that the 
current nocturnal myoclonus was incurred in or aggravated 
during service.  Further, in February 2005, the VA examiner 
opined that myoclonus seemed to be less likely than not due 
to fibromyalgia and in November 2007 the VA examiner opined 
that the veteran's nocturnal myoclonus was not aggravated by 
his service-connected fibromyalgia, but that the fibromyalgia 
was more than likely aggravated by the nocturnal myoclonus.  
There are no contrary opinions.  In the absence of competent 
medical evidence etiologically linking any current nocturnal 
myoclonus to service or to a service-connected disability, 
service connection must be denied.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
are not competent medical evidence that his nocturnal 
myoclonus began during or is a result of service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current nocturnal myoclonus was incurred in 
or aggravated by service or that the veteran has nocturnal 
myoclonus that is the result of, or aggravated by, his 
service-connected fibromyalgia.  Therefore, service 
connection for nocturnal myoclonus must be denied.








ORDER

Service connection for nocturnal myoclonus, to include as 
secondary to service-connected fibromyalgia is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


